Mr. Justice Waterman delivered the opinion of the court. The court below held that the plaintiffs could recover only for grain received subsequent to the execution of the contract, which the said T. H. Wheeler had failed to account for; and so holding, under the evidence, it instructed the jury to find a verdict for the defendant. The only dispute in this case is as to the construction of said contract, appellants holding that the obligee under the bond undertook that said T. Ii. Wheeler should faithfully account and pay for all grain which he had received under any contract made by him with appellee, whether said grain ■was received before or after the making of said contract. Appellants particularly call attention to clause four of the contract. The contract is to be construed as a whole, and a conclusion arrived at as to its true significance from an examination of every part of it. So doing, it will be found that almost every part of it clearly has reference to future transactions. The recitals are as to grain which he shall receive, and his undertakings as to what he will do. This language and other of the same kind runs so entirely through the contract that it is manifest that the undertaking thereby made was to faithfully account and pay for all grain that might thereafter be received; and consequently the undertaking of appellee by her bond was only for an accounting by T. H. Wheeler for grain received by him subsequent to the making of said contract. Undoubtedly a contract may have a retrospective operation. Whether it has or not is to be determined from the contract itself. Where the words of an executory contract are susceptible to two meanings, and there is no evidence arising from surrounding' circumstances to throw light upon the intention of the parties, the more reasonable inference is that the contract was with reference to what was to take place after its making. The judgment of the Circuit Court is affirmed.